Citation Nr: 1114627	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  08-35 846	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neuro-muscular disorder, to include as due to exposure to herbicides.

2.  Entitlement to service connection for a neuro-muscular disorder, to include as due to exposure to herbicides.

3.  Entitlement to special monthly compensation (SMC) on account of being in need of aid and attendance or of being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1970.  He served in the Republic of Vietnam (RVN) from January to August 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction subsequently was transferred to the RO in Nashville, Tennessee.

In his October 2008 substantive appeal on a VA Form 9, the Veteran requested a hearing before a member of the Board at his local RO.  He clarified in a statement received the following month that he desired a Video Conference hearing.  This hearing was scheduled for November 2009.  It was not held, however, as the Veteran withdrew his hearing request and called for adjudication based on the evidence of record in an October 2009 statement.  See 38 C.F.R. § 20.704(e) (2010).

The Board notes that the claimed disability addressed in the first two issues on appeal originally was characterized by the Veteran as muscular dystrophy.  He thereafter recharacterized his claimed disability as a muscular disease and as a nerve condition.  For the sake of simplicity and to be as inclusive as possible for the Veteran's benefit, the Board again has recharacterized the claimed disability as indicated above.


FINDINGS OF FACT

1.  In an August 1989 decision, the Board denied service connection for muscular dystrophy.  The Veteran did not appeal this decision.

2.  In a July 1994 rating decision, the RO denied service connection for muscular dystrophy, to include as a result of exposure to herbicides.  This decision was not appealed.

3.  Some of the evidence received subsequent to the July 1994 rating decision was not considered previously, is not cumulative or redundant of the evidence that was considered previously, and relates to an unestablished fact necessary to substantiate, as well as raises a reasonable possibility of substantiating, the Veteran's entitlement to service connection a neuro-muscular disorder.

4.  The weight of the evidence does not show that the Veteran's current neuro-muscular disorder is related to service, whether as due to exposure to herbicides or otherwise.

5.  Service connection is in effect only for posttraumatic stress disorder (PTSD), rated as 100 percent disabling.  

6.  The weight of the evidence establishes that the Veteran has a factual need for regular aid and attendance and that he is permanently housebound, but not as a result of or by reason of his service-connected PTSD.

7.  The Veteran has not attained the age of 65 years.


CONCLUSIONS OF LAW

1.  The August 1989 Board decision and the July 1994 RO rating decision are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1100, 20.1103 (2010).

2.  Some of the evidence received since the July 1994 rating decision is both new and material, and the claim of entitlement to service connection for a neuro-muscular disorder therefore is reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for a neuro-muscular disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 4.9 (2010).

4.  The criteria for SMC on account of being in need of aid and attendance or of being housebound have not been met. 38 U.S.C.A. §§ 1114, 1502, 1521, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.350, 3.351, 3.352 (2010); Hartness v. Nicholson, 20 Vet. App. 216 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5126; 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a).

The benefit sought with respect to the first issue on appeal is granted herein.  Accordingly, assuming, without deciding, that any duty to notify or duty to assist error was committed concerning this issue, such error was harmless and will not be discussed.  The benefits sought with respect to the second and third issues on appeal are not granted herein.  Discussion concerning the duty to notify and the duty to assist as it pertains to these issues therefore is needed.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

The Veteran was informed via letters dated in August and September 2007 of the information and evidence required to establish service connection and SMC, the information and evidence not of record necessary to substantiate the issues of service connection and SMC raised in his claim, his and VA's respective duties for obtaining evidence, and how VA determines disability ratings and effective dates for disabilities that are service-connected.  As these letters fully addressed all notice elements and were supplied well in advance of the initial adjudication of the claim in January 2008 by the RO, who in this case also is the AOJ, the Board finds that VA's duty to notify has been satisfied.

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and identified private treatment records.  The Veteran also provided several documents from private treatment providers on his own behalf.

In addition to a VA neurological examination afforded to him in September 1987 with respect to his initial service-connection claim for muscular dystrophy, the Veteran underwent a VA muscles examination in November 2007 and VA examinations to determine his housebound status or permanent need for regular aid and attendance in August 2007, February 2008, and December 2008.  A specialized VA medical opinion concerning the nature and etiology of the Veteran's claimed neuro-muscular disorder was obtained in November 2010.  It has not been argued that any of these examinations or the specialized medical opinion suffered from any deficiencies.  No such deficiencies are found by the Board.  Indeed, the examinations are, and specialized medical opinion is, adequate given that they contain sufficient information for fully informed adjudication of the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions in this light).

It is significant that neither the Veteran nor his representative has identified any additional development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Application to Reopen Based on New and Material Evidence

The Veteran seeks service connection for a neuro-muscular disorder.  He contends that this disability began in or as a result of service, whether as due to exposure to the herbicide Agent Orange or otherwise.

At the outset, the Board notes that the RO considered the Veteran's service connection claim on the merits after impliedly reopening it.  Whether new and material evidence has been received to reopen a previously denied claim, however, is a jurisdictional matter that must be considered anew herein.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In an August 1989 decision, the Board denied service connection for muscular dystrophy.  This disability was found not to have been incurred in or aggravated by service.  The Veteran's in-service back complaints were found to be the result of a pre-service athletic injury rather than associated with muscular dystrophy.  No contemporaneous medical evidence substantiated his reports that his pertinent symptomatology began during service.  Rather, the first objective evidence of muscular dystrophy was dated in 1987, more than 15 years after the Veteran's discharge.

Service connection for muscular dystrophy, to include as a result of exposure to herbicides, also was denied by the RO in a July 1994 rating decision.  Presumptive service connection was found not to be warranted because it had not been determined that a positive associated existed between exposure to the herbicide Agent Orange and subsequent development of muscular dystrophy and because muscular dystrophy was not shown during the applicable period following service.  Direct service connection similarly was found not to be warranted because muscular dystrophy was not shown during service.

By the time of the RO's July 1994 rating decision, the pertinent evidence of record included the Veteran's service treatment records, private treatment records, a report of his September 1987 VA neurological examination, and transcripts from a June 1988 Decision Review Officer (DRO) hearing and a February 1989 Central Office hearing.

The Veteran did not appeal the August 1989 Board decision or the July 1994 rating decision by the RO.  As such, these decisions became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1100, 20.1103.  However, a final decision that has been disallowed shall be reopened and readjudicated if new and material evidence pertaining to the claim is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase raise a reasonable possibility of substantiating the claim is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

For the purpose of determining whether a case should be reopened, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Pertinent evidence in the form of additional private treatment records, VA treatment records, Social Security Administration (SSA) records, and a report of the Veteran's November 2007 VA muscles examination was associated with the claims file subsequent to the July 1994 RO rating decision.  A November 2010 expert opinion obtained by VA also was associated with the claims file.  Some of this evidence addresses the precise nature of the Veteran's current neuro-muscular disorder.  Some also specifically addresses whether the etiology of this disorder is related to service, including exposure to the herbicide Agent Orange.

The evidence in the above paragraph is new in that it was not considered in the Board's August 1989 decision or the RO's July 1994 rating decision.  Some of this evidence also is material in that whether an etiological connection through exposure to the herbicide Agent Orange or otherwise exists between the Veteran's current neuro-muscular disorder and his service - the previously unestablished fact necessary to substantiate his claim - was discussed with specificity.  It is neither cumulative nor redundant of the previous evidence because greater and different details regarding the origin, as well as the nature, of the Veteran's current neuro-muscular disorder is available now than was available then.  Finally, some of the evidence raises a reasonable possibility of substantiating the Veteran's claim given that the possibility of an etiological nexus between the Veteran's service, to include his exposure to the herbicide Agent Orange therein, and his current neuro-muscular disorder was not excluded.

Having found that each of the requirements in 38 C.F.R. § 3.156(a) concerning the submission of new and material evidence have been satisfied, the claim of entitlement to service connection for a neuro-muscular disorder is reopened.

III.  Service Connection

Service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Where a Veteran served 90 days or more and manifested a chronic disease, such as an organic disease of the nervous system, to a compensable degree within one year from the date of separation from service, service connection is presumed.  This presumption may be rebutted by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection also is presumed where a Veteran (1) was exposed to an herbicide agent during service and (2) manifests either (a) chloracne, porphyria cutanea tarda, or acute and subacute peripheral neuropathy to a degree of 10 percent or more within one year of the last date on which the Veteran was exposed to the herbicide agent or (b) AL amyloidosis, diabetes mellitus, Hodgkin's disease, chronic lymphatic leukemia, multiple myeloma, non-Hodgkin's lymphoma, prostate cancer, respiratory cancers, or certain soft tissue sarcomas at any time after service.  38 U.S.C.A. § 1116(a)(1)(B)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A Veteran is deemed to have been exposed to an herbicide agent if he served in the RVN between January 9, 1962, and May 7, 1975.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Effective October 30, 2010, 38 C.F.R. § 3.309(e) was amended to allow service connection based on herbicide exposure to be presumed for 3 new conditions:  ischemic heart disease, Parkinson's disease, and chronic B-cell leukemias to include hairy cell leukemia.  75 Fed. Reg. 53202 (August 31, 2010).  This amendment applies to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date.  Id.  As the Veteran's claim has been in appellate status since he filed his notice of disagreement in March 2008, the amendment is applicable here.

Where a Veteran has a disease for which service connection based on herbicide exposure is not presumed, service connection due to such exposure still may be established with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

To establish direct rather than presumptive service connection, there generally must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Direct service connection additionally may be established if the evidence reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Direct service connection further may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain evidentiary presumptions exist to assist Veterans in establishing direct service connection.  For example, a Veteran is presumed to be in sound condition upon entry into service except as to injuries or diseases noted during his entrance medical examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut this presumption, VA must show by clear and unmistakable evidence both that the injury or disease in question existed prior to service and that it was not aggravated by service.  Id.; see also VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Monroe v. Brown, 4 Vet. App. 513 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991).

A preexisting injury or disease also is presumed to have been aggravated by a Veteran's service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the injury or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a preexisting injury or disease do not constitute an increase in disability unless the underlying injury or disease, as contrasted with symptoms, has worsened.  Beverly v. Brown, 9 Vet. App. 402 (1996); Jensen v. Brown, 4 Vet. App. 304 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Thus, "a lasting worsening," or worsening that existed not only at the time of separation but currently still exists, is required.  Routen v. Brown, 10 Vet. App. 183 (1997); Verdon v. Brown, 8 Vet. App. 529 (1996).

A congenital disease is capable of improving or deteriorating whereas a congenital defect is "more or less statutory in nature."  VAOPGCPREC 82-90 (July 18, 1990).  Direct service connection may be established for a disease of congenital origin.  Indeed, a congenital disease can be incurred or aggravated in service in that it first manifests during service or preexisted service but progresses at an abnormally high rate during service.  VAOPGCPREC 67-90 (July 18, 1990).  A congenital defect is not a disability for which service connection can be granted.  38 C.F.R. §§ 3.309(c); 4.9.  However, if the defect was aggravated such that a superimposed disease or injury occurred during service, service connection may be established for the resultant disability.  VAOPGCPREC 82-90.  The presumption of soundness applies to a congenital disease but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App 390 (2009).

The Board must assess the probative value of all the evidence, including medical evidence.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

The Board notes at the outset that although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

In August 1968, just prior to entering service, the Veteran was afforded a clinical evaluation and physical examination.  He described his health as "good."  No neuro-muscular or musculoskeletal abnormalities were found.

In November 1968, the Veteran reported to sick call with subjective complaints of "back trouble" since playing football prior to service in 1967.  X-rays of his lumbosacral spine were negative.  He was referred to the orthopedic clinic for additional care.  A physical examination of the Veteran's back was normal, and X-rays of his lumbosacral spine were again noted to be normal.  No diagnosis was rendered.  

The Veteran again sought care at sick call in January 1969 after reporting subjective complaints of back pain since playing football in 1967.  This pre-service back injury was noted to be "substantial."  The impression was probable back strain.  

In February 1969, the Veteran returned to sick call with subjective complaints of low back pain.  X-rays of his lumbosacral spine were unremarkable.  The impression was chronic back strain.  The Veteran was prescribed physical therapy exercises and placed on physical profile until early March 1969.  A physical examination conducted at that time revealed mild to moderate spasm of his left paraspinatous muscles after he completed his assignment to unload trucks all day long.  Although his physical profile for chronic lumbosacral strain continued through the end of March 1969, the Veteran was able to pass his door gunner's physical examination.

The Veteran was also afforded a clinical evaluation and physical examination in April 1970 prior to discharge from service.  He denied having any musculoskeletal problems at that time.  No neuro-muscular or musculoskeletal abnormalities were found.  In May 1970, the Veteran indicated in a signed statement that there was no change in his physical condition since the April 1970 examination.

Associated with the claims file is what appears to be a worker's compensation claim dated in December 1984, subsequent to the Veteran's service.  It seems to suggest that the Veteran sustained a spinal injury in March 1984 which resulted in restricted range of motion of the cervical spine.

In March 1987, the Veteran was hospitalized at a private medical facility after complaining weakness in his legs since the latter part of his tour in the RVN.  He reported that these symptoms got progressively worse in 1970, and, by 1977, he had difficulty climbing stairs.  He also reported difficulty walking in the "past few years."  Finally, he reported cramps in his calves 2 months prior to admission.  

A review of systems was positive for enlarged heart muscles.  Following a physical examination, the Veteran was diagnosed as having "presumed muscular dystrophy, Becker type?, ?Kugelberg -Wellander Syndrome."  He was afforded an electromyographic (EMG) study that same month.  The results were interpreted to be suggestive of a neurogenic process like Kugelberg-Welander disease rather than muscular dystrophy.  A muscle biopsy of the Veteran's right triceps was interpreted to show muscular dystrophy.  The April 1987 discharge summary reflects a diagnosis of "Becker muscular dystrophy."

Dr. J.T., the Veteran's treatment provider at this private medical facility, reviewed the above information in an April 1987 statement.  He also indicated that the Veteran's leg weakness "apparently may have started as far back as 1968 or 1969 when he was in Vietnam" and that no one in the Veteran's family has muscle disease.  Additionally, he indicated that the Veteran was totally disabled from any type of manual labor.

Associated with the claims file is a May 1987 decision awarding Social Security Administration (SSA) disability benefits to the Veteran.  It was noted that he was disabled as a result of muscular dystrophy, effective September 1, 1986.

The Veteran underwent a VA neurological examination in September 1987.  He stated that he had difficulty climbing stairs following his return from the RVN.  By the early 1980s, he reported a history of leg cramps, falls, and "aches all over."  Physical examination was unremarkable.  Neurological examination revealed evidence of mildly weak and atrophic biceps and triceps muscles.  The examiner also noted "striking" atrophy and weakness in the lower extremities.  Sensory examination further revealed decreased sensation to light touch and pinprick in the lateral aspect of the left foot.  

The examiner determined that he was unsure of the nature of the Veteran's neuro-muscular disorder.  He stated that it "could be" Becker's muscular dystrophy or spinal muscular atrophy.  In any event, the examiner noted that he was unaware of any relationship between these neuro-muscular syndromes and exposure to Agent Orange.

During a September 1987 psychiatric evaluation, the Veteran reported that he noticed trouble going up and down stairs and an inability to run in 1977 and 1978, fell at construction sites he worked at in 1984 and 1985, and sought treatment after falling when his legs gave out in February 1987.  He also reported problems with an inability to use his large muscle groups approximately four years prior as well as limited ability to walk or grasp objects.  With respect to his self-reported diagnosis of "Duchenne Becker muscular dystrophy," the Veteran noted that muscular dystrophy does not run in either side of his family.

Dr. J.T. reiterated in statements dated in April and May 1988 that the Veteran was diagnosed as having muscular dystrophy and was totally disabled.  He also reiterated that "it seems that [the Veteran's] problem stems back as far as when he was in Vietnam."  Finally, he reiterated that there was no family history of this condition but that there "is no determination of knowing whether or not it is hereditary."

The Veteran was afforded a VA fee review examination in August 1996.  It was noted that he was diagnosed as having muscular dystrophy, but that he received no treatment for this condition " as there is none available."

A VA treatment record dated in March 2001 was significant for Baker's muscular dystrophy. 

The Veteran presented to Dr. J.C. in June 2001 for a muscular dystrophy assessment.  Dr. J.C. noted that the Veteran was diagnosed as having muscular dystrophy in 1987 after developing weakness, that this condition got progressively worse over the years, and that the Veteran now had weakness in his arms as well as his legs.  The Veteran reported subjective complaints of leg cramping, numbness, weakness, and incontinence.  Physical examination revealed decreased muscle strength and weakness.  The impression was progressive muscular dystrophy, among other conditions.  

VA treatment records dated in April 2007 show that the Veteran's past history was significant for muscular dystrophy (diagnosed 20 years ago) as well as osteoarthritis, among other conditions.  He reported that he was unable to stand due to severe weakness in his lower extremities but still had good strength in his upper extremities, although he recently had noted that his arms fatigue easily.  Physical examination revealed evidence of lower extremity muscle atrophy and decreased strength.  The impression was muscular dystrophy of unknown etiology.  

A June 2007 VA primary care note reveals an impression of muscle degenerative disease, presumed to be inclusion body myositis.  The Veteran was referred for a rheumatology consultation.

The Veteran presented to a VA rheumatology clinic in August 2007 for evaluation of a muscle disease.  It was noted that the etiology of this disease was unclear.  The Veteran reported the gradual onset of muscle weakness, particularly in the legs, which began approximately 25 years prior.  He also reported that this condition became progressively worse and later involved his upper extremities, which also have become progressively worse.  Additionally, he indicated that he received care at the Cleveland Clinic for this condition.  Diagnostic testing performed at that facility in 2006 was interpreted to show severe muscle atrophy without evidence of vasculitis, inflammation, or other etiologies.  According to the Veteran, a neurologist there expressed the opinion that it "could be inclusion body," but not muscular dystrophy.  

A review of systems was positive for tingling in the hands as well as joint and muscle aches "all over his body."  The Veteran's past medical history was significant for a muscle disease of unknown etiology.  Physical examination revealed evidence of osteoarthritic changes in the hands and knees.  Decreased range of motion was also found in the shoulders.  Neurological evaluation showed decreased strength in the upper and lower extremities bilaterally as well as decreased sensation to light touch in the legs diffusely.  The impression was "elevated CPKs [creatine phosphokinase] and muscle weakness, unclear etiology at this point."  The examiner stated that a possible association to Agent Orange could not be excluded.   

Also in August 2007, the Veteran was also afforded a VA examination for the purposes of determining eligibility for SMC.  He reported subjective complaints of "severe" muscle weakness in his extremities.  Physical examination revealed that both of his arms were weak and that both of his legs were very weak.  The impression was muscle degenerative disease with weakness in the extremities of unknown origin, among other things.

The Veteran was also afforded a VA muscles examination in November 2007.  The onset of his "severe" muscle weakness was noted as being in 1985.  According to the Veteran, this condition got progressively worse over the intervening years.  Physical examination revealed evidence of loss of deep fascia or muscle substance in the upper and lower extremities bilaterally.  The upper extremities showed limited range of motion due to muscle weakness, and the Veteran was unable to actively flex or extend his lower extremity muscles.

The examiner noted that a March 2007 muscle biopsy was performed at a private medical facility, the result of which was interpreted to show "end stage severe muscular atrophy."  No evidence of myositis, vasculitis, or inclusion bodies was noted.  The impression was diffuse muscle atrophy.  The examiner opined that it was "less likely as not" that this disability was related to service and/or exposure to Agent Orange.  He relied on a review of pertinent "literature" in reaching this conclusion.  Instead, the examiner attributed the Veteran's condition to "any other intercurrent injuries, illnesses or occupation."  

In February 2008, the Veteran was provided another examination for the purpose of determining eligibility for SMC.  He reported progressive weakness.  Physical examination revealed that the Veteran was losing motor function throughout the body.  

VA physician M.B. noted the Veteran's had been disabled with an unknown type of muscle disease for over 20 years in a statement received in August 2008.  

In December 2008, the Veteran was provided a third examination for the purpose of determining eligibility for SMC.  Physical examination showed that the Veteran had lost the use of his lower extremities and was having increasing difficulty in raising his left arm.  The impression rendered, among other things, was myopathy, type unknown.

Dr. S.S., a VA associated physician and specialist in the fields of neurology, clinical neurophysiology, and neuro-muscular and electrodiagnostic medicine, provided a medical opinion in November 2010.  In addition to the above information, she noted during her review of the claims file that the Veteran was a painter, sandblaster, and construction worker following his discharge.  Dr. S.S. opined that his history, examinations, and diagnostic studies were entirely consistent with Becker's muscular dystrophy.  She indicated in particular that the Veteran's March 1987 EMG was incorrectly interpreted to be suggestive of a neurogenic process like Kugelberg-Welander disease rather than muscular dystrophy.  Indeed, she found it to be most consistent with an irritative myopathy such as Becker's dystrophy.

Dr. S.S. then opined that Becker's muscular dystrophy, like Kugelberg-Welander disease, is a genetic disease process with onset prior to birth and with first manifestation of symptoms in the mid 20's to early 30's.  With respect to the Veteran, she noted that this disease must have been present prior to entrance into service but did not manifest until 15 years after he left service.  Dr. S.S. next opined that it is unlikely that the Veteran's Becker's muscular dystrophy was aggravated during service.  This conclusion was based on the fact that she found no evidence of progressive muscle atrophy or other organic disease of the nervous system while in service or within a year thereafter, the Veteran's discharge examination was normal, and he was able to engage in physical occupations for over 10 years thereafter.  Finally, Dr. S.S. opined that it is unlikely that the Veteran's currently diagnosed neuro-muscular disorder is related to his service, to include through exposure to Agent Orange.  She indicated that neither Becker's muscular dystrophy nor Kugelberg-Welander disease is understood to be made worse by exposure to Agent Orange and that the progression of his disorder is typical of the natural course.  She also indicated that the Veteran's in-service back problems were typical of the sort of flares seen in patients with lumbosacral strain and resolved with brief, conservative therapy.  She further indicated with respect to the Veteran's 1984 worker's compensation injury that she could not think of any spinal injury that would be exacerbated by Agent Orange exposure 15 to 20 years earlier.

In light of the above, the Board finds that entitlement to service connection for a neuro-muscular disorder is not warranted.  It is undisputed that the Veteran has such a disorder.  Impressions of muscular dystrophy, progressive muscular dystrophy, Becker or Becker's muscular dystrophy, Duchenne Becker muscular dystrophy, Baker's muscular dystrophy, muscle weakness, diffuse muscle atrophy, spinal muscular atrophy, muscle disease, muscle degenerative disease, myopathy, inclusion body myositis, and Kugelberg-Welander disease either were made or entertained.  Given these varied impressions and the fact that several examiners or physicians remarked that the precise nature of the Veteran's neuro-muscular disorder was unknown, a medical opinion from Dr. S.S. was obtained.  She opined that the Veteran's history, examinations, and diagnostic studies were entirely consistent with Becker's muscular dystrophy. 

As Dr. S.S. found in her November 2010 medical opinion, the Board finds that there is no indication the Veteran manifested his neuro-muscular disorder, whether characterized as Becker's muscular dystrophy or any of the other impressions made or entertained, to a compensable degree within one year from the date of his separation from service in June 1970.  Indeed, the record is devoid of evidence from this time period and for several years thereafter.  Presumptive service connection for a neuro-muscular disorder as a chronic disease therefore cannot be granted.

Neither Becker's muscular dystrophy nor any of the other impressions made or entertained with respect to the Veteran's neuro-muscular disorder are listed in 38 C.F.R. § 3.309(e) as conditions being associated with exposure to herbicides such as Agent Orange.  The Secretary of the VA has determined that there is no positive association between exposure to herbicides and any condition that is not specifically so listed or for which he has not specifically determined should be so listed.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600 (June 24, 2002).  As such, presumptive service connection for a neuro-muscular disorder due to herbicide exposure also cannot be granted even though the Veteran is deemed to have been exposed to herbicides during service given his service in the RVN from January to August 1969.  

Direct service connection for a neuro-muscular disorder due to herbicide exposure additionally is not warranted.  The Veteran contends that his in-service exposure to the herbicide Agent Orange caused his neuro-muscular disorder.  However, there is no indication that he possesses the requisite medical knowledge or education to render a probative etiological opinion.  See Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Further, the weight of the competent etiology opinions of record concerning Agent Orange exposure is against his claim.  A single such neutral opinion exists as opposed to 3 such negative opinions.  A VA physician in the rheumatology field stated in August 2007 that a possible association between the Veteran's neuro-muscular disorder and Agent Orange could not be excluded.  Yet the VA examiner who conducted the September 1987 neurological examination noted that he was unaware of any relationship between the Veteran's contemplated neuro-muscular syndromes and exposure to Agent Orange.  The VA examiner who conducted the November 2007 muscles examination opined that it was "less likely as not" that the Veteran's neuro-muscular disorder was related to exposure to Agent Orange during service.  He indicated that he relied on a review of the pertinent "literature" in reaching this conclusion.  Finally, Dr. S.S. concluded in November 2010 that it was unlikely that the Veteran's currently diagnosed neuro-muscular disorder was related to in-service Agent Orange exposure.  She indicated that this disorder was not understood to be made worse by exposure to Agent Orange.

Direct service connection for a neuro-muscular disorder on any basis other than exposure to herbicides further is not warranted.  Dr. S.S. opined that the Veteran's neuro-muscular disorder is a genetic disease process.  The presumption of soundness accordingly applies to it, and service connection may be established for it.  No neuro-muscular or musculoskeletal abnormalities were noted due the Veteran's clinical evaluation and physical examination in August 1968 just prior to entering service.  Thus, he is presumed to have been neurologically, muscularly, and skeletally sound at that time.  This presumption has not been rebutted.  Dr. S.S. opined concerning the second rebuttal requirement of clear and unmistakable evidence of no in-service aggravation that it was unlikely that the Veteran's neuro-muscular disorder was aggravated during service.  She based this conclusion on several facts, among them that the Veteran's discharge examination was normal.  Yet clear and unmistakable evidence that the Veteran's neuro-muscular disorder pre-existed service, the first rebuttal requirement, does not exist.  Dr. S.S. did note that this disorder had an onset prior to birth and therefore must have been present prior to entrance into service.  However, she also noted the natural progression of this disorder involves first manifestation of symptoms in the mid 20's to early 30's and indicated that the Veteran's progression was typical, with first manifestation of his symptoms after he left service.  Mere genetic or familial predisposition to develop symptoms of a congenital disease, even if the Veteran is almost certain to develop it at some point in his lifetime, does not constitute having the disease.  VAOPGCPREC 82-90.

Thus, the remaining question before the Board is whether the Veteran's current neuro-muscular disorder is related, to include through continuity of symptomatology, to such a disorder which was incurred rather than aggravated during service.  It is undisputed that the Veteran experienced back problems during service from November 1968 to March 1969.  He did not experience any such problems thereafter during service.  He also did not experience any other neuro-muscular problems during service.  The first documented complaint of a neuro-muscular injury following service was in March 1984 when the Veteran apparently sustained a spinal/cervical injury in a work-related incident.  The next documented complaint of and diagnosis with a neuro-muscular disorder was in March 1987.  The Veteran reported at that time that his symptomatology had begun during service and gotten progressively worse since then.  Subsequently, he reiterated this report.  

The Board acknowledges that the Veteran is competent to report on the onset and continuity of his symptomatology because it is within his personal experience.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  That the timeline above does not establish continuous medical treatment for such symptomatology is not enough to find that the Veteran lacks credibility.  Buchanan, 451 F.3d at 1331.  However, the lack of continuous medical treatment combined with the competent etiology opinions outweighs the Veteran's credibility in this regard.

It is clear that the Veteran believes his current neuro-muscular disorder is related to service, whether through continuity of symptomatology or otherwise.  As above with respect to the herbicide Agent Orange, there is no indication that he possesses the requisite medical knowledge or education to render a probative etiological opinion.  See Cromley, 7 Vet. App. at 376; Espiritu, 2 Vet. App. at 492.  The weight of the competent etiology opinions of record are against a positive nexus between the Veteran's current neuro-muscular disorder and his service.  Dr. J.T. noted that the Veteran's symptoms "apparently may have started as far back as 1968 or 1969 when he was in Vietnam" and "it seems that [the Veteran's] problem stems back as far as when he was in Vietnam."  Yet the basis for these statements was the Veteran's report of his history rather than an independent evaluation of the evidence.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (evidence that is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence).  The VA examiner who conducted the November 2007 muscles examination opined that it was "less likely as not" that the Veteran's current neuro-muscular disorder was related to service.  Rather, he attributed the Veteran's condition to "any other intercurrent injuries, illnesses or occupation."  Dr. S.S. opined that it is unlikely that the Veteran's currently diagnosed neuro-muscular disorder is related to his service.  In doing so, Dr. S.S. attributed his in-service back problems to lumbosacral strain which resolved and noted that there was no evidence of a neuro-muscular disorder while in service.  She also noted that there was no evidence of such a disorder in the first year following service, as discussed above.  Finally, Dr. S.S. noted that the Veteran was able to engage in physical occupations for over 10 years following service.  She did not find the Veteran's subsequent spinal/cervical injury to be significant.

In sum, the preponderance of the evidence is against the Veteran's entitlement to both presumptive and direct service connection for a neuro-muscular disorder.  The doctrine of reasonable doubt accordingly is not applicable, and service connection for a neuro-muscular disorder is denied.

IV.  SMC

SMC is payable to a Veteran who, as a result of a service- connected disability or of service-connected disabilities, is so helpless as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  

A Veteran will be considered in need of regular aid and attendance if he:  (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).  These criteria include:  (1) the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); (3) the inability of the Veteran to feed himself through the loss of coordination of upper extremities or through extreme weakness; (4) the inability to attend to the wants of nature; or (5) incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

Bedridden status also is a proper basis for determining that a Veteran needs or requires regular aid and attendance.  38 C.F.R. § 3.352(a).  Bedridden means a condition which, through its essential character, actually requires that the Veteran remain in bed.  Id.  The fact that the Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  Id.

It is not required that all of the above disabling conditions be found to exist to establish eligibility for aid and attendance.  38 C.F.R. § 3.352(a).  Rather, it is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Id.  The particular personal functions which the Veteran was unable to perform should be considered in connection with his condition as a whole.  Id.

Housebound SMC is payable to a Veteran has a single service-connected disability rated as permanent and total (but not including a total rating based upon unemployability under 38 C.F.R. § 4.17), or in other words 100 percent, and:  (1) has an additional separate and distinct service-connected disability or disabilities independently ratable at 60 percent or more or (2) is permanently housebound by reason of his service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  The permanently housebound requirement is met when the Veteran is substantially confined to his house (or ward or clinical areas, if institutionalized) or the immediate premises due to service-connected disability or disabilities and it is reasonably certain that the disability or disabilities as well as the resultant confinement will continue throughout his lifetime.  Id.; 38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).  The term substantially confined is broadly construed.  Hartness v. Nicholson, 20 Vet. App. 216 (2006).  It therefore is not necessary that the Veteran be unable to leave the home at all, but simply that he be unable to leave the home to earn a living.  Id.

The requirements for housebound SMC are relaxed for Veterans 65 years of age or older.  Such a Veteran need not have a service-connected disability rated as permanent and total.  Hartness, 20 Vet. App. at 216.  He instead qualifies if he meets the service criteria of 38 U.S.C.A. § 1521, specifically 90 days or more of wartime service, and:  (1) has a service-connected disability with a minimum rating of 60 percent or (2) is considered permanently housebound.  Id.

As with service connection, the benefit of the doubt shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  The Veteran thus prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

The Veteran's DD-214 indicates that he was born in June 1949.

To date, the Veteran is service-connected only for PTSD.  A 100 percent rating has been in effect for this disability since March 1997.

VA treatment records dated in April 2007, which mentioned PTSD in passing and focused primarily on the Veteran's neuro-muscular disorder, document that he reported he was independent with feeding, dressing, and bathing himself, but used a wheelchair for mobility and a sliding board for transfers.  Home care in the form of a home health aide was recommended to assist him with activities of daily living.  

An August 2007 VA treatment record reveals that the Veteran indicated he was unable to walk but was still able to do yardwork and care for his elderly father.  Extensive discussion of his neuro-muscular disorder took place.  PTSD, however, was not even referenced.

As noted above, the Veteran complained solely of symptoms associated with his neuro-muscular disorder at his August 2007 VA examination for the purposes of determining eligibility for SMC.  The examiner noted that the Veteran was not then hospitalized; that he was able to leave the house, but did so only for medical appointments; that he used a wheelchair for mobility; and that he was unable to walk without assistance.  In addition to muscle degenerative disease with weakness in the extremities of unknown origin, impressions of coronary artery disease, status-post percutaneous transluminal coronary angioplasty, gastroesophageal reflux disease, and PTSD were made after physical examination.  The examiner concluded by opining that the use of daily skilled services was not indicated.

Atypical chest pains was diagnosed as the result of an August 2007 VA cardiac consultation.  In an addendum to the treatment note of the consultation, the examining cardiologist stated that the Veteran would "greatly benefit from aid and attendance which will assist him in caring for his basic self care needs."  

The VA examiner who conducted the November 2007 muscles examination discussed above noted that the Veteran was wheelchair dependent.  He opined that the Veteran's diagnosed diffuse muscle atrophy prevented him from doing chores, shopping, exercise, sports, recreation, and traveling; severely affected his ability to bathe, toilet, groom, and dress himself, and mildly affected his ability to feed himself.

The Veteran presented to a VA medical facility in November 2007 for a physical medicine and rehabilitation consultation.  Mention was made to his neuro-muscular disorder.  His use of a variety of assistive devices because of his "muscle disease" was noted.  These devices included a wheelchair, power scooter, lift system, shower bench, and raised commode.  It also was noted that the Veteran had obtained grants to make his home more accessible.  In this regard, he removed walls and added portable wheelchair ramps.  Finally, it was noted that the Veteran lived in a single level home which had a swimming pool.  The examiner recommended adding a lift for the pool so that the Veteran could use it for exercise and therapy purposes.  

As noted above, the Veteran reported only symptoms associated with his neuro-muscular disorder at his February 2008 VA examination for the purposes of determining eligibility for SMC.  He also reported difficulty performing activities of daily living and household chores.  The examiner noted that the Veteran was not then hospitalized; that he arrived via his own disability accessible vehicle accompanied by his father; and that he left his house to go to medical appointments.  The examiner also noted that because he could not walk without assistance, the Veteran used a wheelchair, a "slide board" to transfer to the commode and car, and a lift to get into and out of bed.  After physical examination, the examiner opined that the Veteran required daily personal healthcare services of a skilled provider.  The examiner also opined that without these services, the Veteran would require hospital, nursing home, or other institutional care.  

Dr. M.B. opined in his above-referenced August 2008 statement regarding the Veteran's neuro-muscular disorder that the Veteran was in need of aid and assistance due to an inability to bathe or toilet himself.  He noted on an attached document that the Veteran could not walk at all, even with assistance, and could not leave home or dress without assistance but could feed himself without assistance.  Dr. M.B. also noted that the Veteran remained in bed 8 hours a day.

At his December 2008 VA examination for the purposes of determining eligibility for SMC, the Veteran reported that he needed help with activities of daily living such as shaving, toileting, dressing, and leaving his home.  He also reported that friends and neighbors transported him to medical appointments.  The examiner noted that the Veteran was not then hospitalized, that he left his house only with assistance, and that he used a wheelchair and a ceiling lift to shower and get in and out of bed.  In addition to myopathy, type unknown, impressions of hypertension, PTSD, and depressive disorder were made after physical examination.  The examiner concluded by opining that the Veteran required daily personal healthcare services of a skilled provider, without which he would require hospital, nursing home, or other institutional care.  

The Board finds that entitlement to SMC on account of being in need of aid and attendance is not warranted.  There is no indication from the record that the Veteran is blind or nearly blind, resides in a nursing home, or is bedridden.  With respect to a factual need for the regular aid and attendance, the evidence includes one opinion dated in August 2007 that the Veteran did not need daily skilled services.  It previously was noted in April 2007 that although he was unable to walk, he was independent in feeding, bathing, and dressing himself and could do yardwork.  Yet a home health aide was recommended to assist with activities of daily living.  Two opinions, dated in February and December 2008, exist that the Veteran required daily personal healthcare services of a skilled provider.  In addition, there is one opinion from August 2007 that the Veteran would "greatly benefit from aid and attendance which will assist him in caring for his basic self care needs" and another from August 2008 that he was in need of aid and assistance.  These four positive opinions are based on findings that the Veteran's mobility is extremely limited such that he cannot walk at all and uses many assistive devices; that he cannot do chores or go shopping; that he no longer can toilet, bathe, dress, or leave his house without assistance; and that he experiences mild affects in regards to feeding himself.  

Thus, the weight of the evidence clearly establishes that the Veteran has a factual need for regular aid and attendance.  However, the record also clearly establishes that this need is a result of his neuro-muscular disorder, for which service connection was denied above, rather than his service-connected PTSD.  The Veteran complained exclusively of symptoms related to his non-service-connected neuro-muscular disorder.  The physical symptoms of this disorder were the focus of the pertinent evidence, which includes findings made after physical examination.  Some of this evidence does not even mention PTSD.  Further, the pertinent evidence that does mention PTSD does so only in passing.  There indeed has been no showing that the psychiatric symptoms of this disorder affect the Veteran's ability to perform activities of daily living in any manner.  While the Board is sympathetic to the Veteran's need for regular aid and attendance, he is not entitled to SMC on this basis unless there is proof that his need is due to his service-connected PTSD.

The Board also finds that entitlement to SMC on account of being in housebound is not warranted.  A 100 percent rating is in effect for the Veteran's service-connected PTSD.  As this is his only service-connected disability, however, additional separate and distinct service-connected disability or disabilities independently ratable at 60 percent or more do not exist.  With respect to being permanently housebound, the evidence includes a notation in August 2007 that the Veteran is able to leave his house only to attend medical appointments, a February 2008 notation that he leaves his house for medical appointments, a opinion dated in August 2008 that he cannot leave his house without assistance, and December 2008 notations that friends or neighbors transport the Veteran to medical appointments and that he cannot leave his house without assistance.  That he is substantially confined to his house therefore is undisputed, especially given the liberal interpretation of this term.  However, like the need for aid and attendance and for the reasons explained with respect to that issue, such confinement is a result of his neuro-muscular disorder, for which service connection was denied above, rather than his service-connected PTSD.  It finally is noted that consideration of the relaxed housebound SMC requirements set forth in Hartness are not for application here because the Veteran has not yet attained the age of 65.  The Board once again is sympathetic that the Veteran is permanently housebound, but he is not entitled to SMC on this basis at this time unless there is proof that his housebound status is due to his service-connected PTSD.

In sum, the preponderance of the evidence is against the Veteran's entitlement to SMC on account of being in need of aid and attendance or of being housebound.  The doctrine of reasonable doubt accordingly is not applicable, and SMC on these bases is denied.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a neuro-muscular disorder is reopened.  To this extent, and only to this extent, the appeal is granted.

Service connection for a neuro-muscular disorder is denied.

SMC on account of being in need of aid and attendance or of being housebound is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


